12/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 21-0321

DON DANIELS, as conservator of the Estate of SARAH DANIELS,

             Plaintiff and Appellee,
      v.

GALLATIN COUNTY, RICK BLACKWOOD, and ONE BEACON INSURANCE
GROUP, LLC, d/b/a ATLANTIC SPECIALTY INSURANCE COMPANY,

          Defendants and Appellants.
__________________________________________________________________
          On Appeal from the Montana Eighteenth Judical District
                  Gallatin County Casue No. DV-18-17B
                   Honorable Judge Rienne H. McElyea

ORDER DISMISSING GALLATIN COUNTY AND RICK BLACKWOOD’S
                        APPEAL

      Upon stipulation of the parties and for good cause showing,

      IT IS HEREBY ORDERED that Gallatin County and Rick Blackwood’s

motion to dismiss their appeal and withdraw their opening brief is GRANTED.

      DATED this ____, _______ 2021.

                                            By:




                                        1

                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          December 3 2021